Case 9:18-cv-81061-BB Document 65 Entered on FLSD Docket 01/29/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            Case No. 18-cv-81061-BLOOM/Reinhart

 FUNDING METRICS, LLC,

        Plaintiff,

 v.

 DECISION ONE DEBT RELIEF LLC; D1
 SERVICING GROUP, LLC; VERITAS
 LEGAL PLAN, INC.; ANGELO ANZALONE;
 SARA ANZALONE; CHRIS CARROLL;
 VICTOR CASTALDO; MARIO CHAVOYO;
 RAYMOND CIERVO; MATTHEW FRANK;
 JESSE ROSS; REY RUIZ; JOHN
 SANDOVAL; STEVEN SCORSONE;
 DWAYNE SMITH; JOHN ZINICOLA;

       Defendants.
 _________________________/

      ORDER OF DISMISSAL WITHOUT PREJUDICE AS TO CHRIS CARROLL,
          RAYMOND CIERVO, REY RUIZ, AND JOHN ZINICOLA ONLY

        THIS CAUSE is before the Court upon sua sponte review of the record. Federal Rule of

 Civil Procedure 4(m) requires service of the summons and complaint to be perfected upon

 defendants within 90 days after the filing of the complaint. Plaintiff filed this action on August

 10, 2018, see ECF No. [1], generating a November 8, 2018, service deadline. On January 23,

 2019, the Court entered an Order to File Proof of Service, ECF No. [7], within seven (7) days of

 perfecting service upon Defendants Chris Carroll, Raymond Ciervo, Rey Ruiz, and John

 Zinicola. ECF No. [61]. The Order further stated that “[f]ailure to file proof of such service by

 the stated deadline will result in dismissal without prejudice and without further notice as to

 those Defendants.” Id. On January 28, 2019, Plaintiff filed a Submission Regarding Service
Case 9:18-cv-81061-BB Document 65 Entered on FLSD Docket 01/29/2019 Page 2 of 2
                                                         Case No. 18-cv-81061-BLOOM/Reinhart


 acknowledging that it has been unable to serve these four Defendants. ECF No. [63]. Plaintiff

 has not shown good cause for its failure to serve these Defendants by the deadline.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. Defendants Chris Carroll, Raymond Ciervo, Rey Ruiz, and John Zinicola are

                 DISMISSED without prejudice as Defendants in this case.

              2. The case shall proceed against the remaining Defendants and all deadlines shall

                 remain in place.

         DONE AND ORDERED in Chambers at Miami, Florida, this 28th day of January,

 2019.



                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                                 2
